





EXHIBIT 10.1

[vrslogo.jpg]
 
Verso Corporation
 
6675 Lenox Center Court
 
Suite 400
 
Memphis, TN 38115-4436
 
 
 
David J. Paterson
 
President and Chief Executive Officer
 
 
 
 
 
T     901 369 4231
 
 
T     901 369 4228
 
 
E     dave.paterson@versoco.com
 
 
W    www.versoco.com

September 2, 2015
Mr. Allen J. Campbell
14322 River Wind Trail
Fort Wayne, IN 46814
Dear Allen:
On behalf of Verso Corporation and its subsidiaries (collectively, “Verso”), I
am pleased to extend an employment offer to you. The basic terms and conditions
of your employment with Verso will be as follows:
1.Employment Date. You will become an employee of Verso on September 21, 2015,
or such other date as may be agreed upon by Verso and you (the “Effective
Date”).
2.Position and Reporting Relationship. The title of your position with Verso
will be Senior Vice President and Chief Financial Officer. You will report
directly to the President and Chief Executive Officer of Verso.
3.Base Salary. Your initial base salary at Verso will be $425,000 per year. Your
base salary will be paid in equal monthly installments on the last day of each
month. You will be immediately eligible for merit increases in your base salary,
which normally occur during the first half of each year.
4.Special Bonus. You will receive a special bonus of $300,000 payable in eight
installments of $37,500 each on the following dates, provided that you are
employed by Verso on the applicable payment date:
2015 – December 31
2016 – March 31, June 30, September 30, and December 31
2017 – March 31, June 30, and September 30
5.Verso Incentive Plan. You will not participate in the Verso Incentive Plan
(“VIP”) for 2015, but in lieu thereof, you will receive a payment of $340,000 on
February 29, 2016, provided that you are employed by Verso on such date.
Effective as of January 1, 2016, you will be eligible to participate in the VIPs
for 2016 and subsequent years and to receive an annual incentive award
thereunder with a target level of achievement equal to 80% of your base salary.
6.Incentive Award Plan. You will be eligible to receive long-term equity
incentive awards, typically in the form of restricted stock and stock options,
to be granted from time to time by Verso, in its sole discretion, under the
Amended and Restated 2008 Incentive Award Plan (the “Incentive Award



--------------------------------------------------------------------------------

Mr. Allen J. Campbell    
September 2, 2015
Page 2

Plan”). Effective as of the Effective Date, Verso will grant to you equity
awards under the Incentive Award Plan consisting of 40,000 restricted shares of
Verso common stock and a nonqualified stock option to purchase 125,000 shares of
Verso common stock, with such awards to be made pursuant to Verso’s standard
grant notices and award agreements.
7.Retirement Savings Plan for Non-Union Employees. You will be eligible to
participate in the Retirement Savings Plan for Non-Union Employees (the “RSP”),
a tax‑qualified, 401(k) defined contribution plan which permits you to defer the
receipt of up to the lesser of 85% or $18,000 of your employment compensation on
a pre-tax basis (or if you are age 50 or over, to defer up to $6,000 in
additional compensation up to a limit of $24,000). You also may elect to defer
under the RSP amounts of your employment compensation in excess of these limits
on an after-tax basis. Verso will make matching contributions equal to 70% of
the first 4%, and 60% of the second 4%, of your deferrals under the RSP. Your
deferrals under the RSP will be immediately and fully vested and nonforfeitable.
Verso’s matching contributions on your behalf under the RSP will be subject to
three-year “cliff” vesting measured from the Effective Date, such that after you
have been continuously employed by Verso for three years, all of Verso’s past
and future matching contributions on your behalf will become fully vested and
nonforfeitable.
8.Supplemental Salary Retirement Program. You will be eligible to participate in
the Supplemental Salary Retirement Program (the “SSRP”), a tax-qualified defined
contribution program implemented under the RSP. Under the SSRP, Verso will make
an annual contribution to your account under the RSP in an amount equal to 2.75%
of your eligible compensation, which consists of your base salary, bonus and
cash incentive compensation paid during the immediately preceding year. Verso’s
contributions on your behalf under the SSRP will be subject to three-year
“cliff” vesting measured from the Effective Date, such that after you have been
continuously employed by Verso for three years, all of Verso’s past and future
contributions on your behalf will become fully vested and nonforfeitable.
9.Executive Retirement Program. You will be eligible to participate in the
Executive Retirement Program (“ERP”), a nonqualified defined contribution
program implemented under the Deferred Compensation Plan (the “DCP”) for the
benefit of Verso’s executives and selected senior managers. Under the ERP, Verso
may, but is not obligated to, make an annual discretionary contribution to your
account under the DCP in an amount equal to 10% of your eligible compensation,
which consists of your base salary and target-level incentive award under the
VIP, in each case determined as of January 1 of the year for which the ERP
contribution is made.
10.Insurance. Verso provides group medical, dental, life and disability
insurance on the terms and subject to the conditions set forth in such plans.
11.Vacation. You will be eligible to receive four weeks of vacation each year,
subject to increase thereafter in accordance with Verso’s vacation policy.
12.Other Employee Benefits. In addition to the employee benefits expressly
provided for herein, you will be entitled to participate in, and to receive
benefits under, Verso’s other employee benefit plans, programs, policies and
arrangements for which all or substantially all salaried employees or executive
officers of Verso are eligible, in accordance with such employee benefit plans,
programs, policies and arrangements and the procedures thereunder. Your right to
receive any such other employee benefits with respect to 2015 will take account
of your employment with Verso for only a portion of such year starting on the
Effective Date, and, if applicable, such benefits will be prorated accordingly.



--------------------------------------------------------------------------------

Mr. Allen J. Campbell    
September 2, 2015
Page 3

13.Relocation. In connection with your move to Memphis to begin work at Verso,
you will be eligible to receive the benefits provided for under Verso’s
relocation policy in accordance with such policy.
14.CNC Agreement. Effective as of the Effective Date, Verso and you will enter
into the Confidentiality and Non‑Competition Agreement (“CNC Agreement”), a copy
of which is enclosed with this letter agreement. Upon the execution and delivery
of the CNC Agreement by Verso and you, the parties will be subject to the
obligations, and entitled to the benefits, provided under the CNC Agreement.
15.Plan Changes. The terms and conditions of your compensation and benefits may
be subject to plan changes by Verso at any time and from time to time.
16.Background Investigation and Drug Screening. This employment offer is
contingent on your successful completion of a background investigation and drug
screening to be conducted on behalf of Verso.
17.Verification of Citizenship. On your first day of employment, Verso will
verify your eligibility for employment as required by the Immigration Reform and
Control Act of 1986. We ask that you please bring to work the originals of two
forms of identification, such as a birth certificate, driver’s license, passport
or Social Security card, on your first day of employment.
18.Binding Effect. This letter agreement, when executed and delivered by Verso
and you, will constitute an agreement that is binding on, and is enforceable by
and against, Verso and its successors, assigns and legal representatives and you
and your successors, assigns, devisees, heirs and legal representatives.
19.“At-Will” Employment. Your employment with Verso is considered “at-will”
employment, meaning that there is no specific period of guaranteed employment
and that either Verso or you can terminate the employment relationship at any
time.




[Signatures are on next page.]



--------------------------------------------------------------------------------

Mr. Allen J. Campbell    
September 2, 2015
Page 4



If the foregoing terms and conditions of your employment with Verso are
acceptable to you, please sign this letter agreement and return it to me and
keep a copy for your records. I look forward to the prospect of you joining
Verso. I believe that you will find this employment opportunity to be personally
interesting and professionally rewarding.
 
Sincerely,
 
 
 
 
 
/s/ David J. Paterson
 
 
 
 
 
David J. Paterson
 
 
President and Chief Executive Officer
 





AGREED TO AND ACCEPTED:
 
/s/ Allen J. Campbell
 
Allen J. Campbell
 
9/8/2015
 
Date
 
 
 
 
 
Enclosures
 










